[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO DISMISS
The defendant herein has filed a Motion to Dismiss alleging improper service. The court notes that a judgment has been entered CT Page 1507-K in this matter and, in relation thereto, the defendant has filed a Motion to Reopen the Judgment. In order to properly deal with the Motion to Dismiss, the court must first deal with the Motion to Reopen. The defendant in his Motion to Dismiss alleged that proper service was not made upon him. The affidavit filed by the defendant states that he in fact never resided at that address. Since improper service would be a legitimate defense to the action itself, judgment is therefore reopened.
As for the return of service, the sheriff's return alleges that service was made at the defendant's usual place of abode. The affidavit filed by the defendant states that he has never resided at that location. The plaintiff has not responded to defendant's motion. The court finds that service was not made upon the defendant. Therefore, defendant's Motion to Dismiss is granted.
The Court
Curran, J. CT Page 1507-L